Title: To Thomas Jefferson from Nicolas Gouin Dufief, 6 April 1802
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


            Monsieur,
              6 d’avril. 1802
            Mr Duane s’est chargé de vous remettre tous les ouvrages que vous m’avez demandés À l’égard de ceux que vous désirez faire venir de France Je les ai particulierement recommandés à mon Libraire, mon voyage projetée ne pouvant avoir lieu, par une Suite de Circonstances dont le detail ne Sauroit vous interesser—
            Jacques le Fataliste est attribué à Diderot par tous ceux qui sont familiarisés avec sa touche originale, quoiqui’il ne reponde pas tout à fait a ce qu’on devoit attendre d’un aussi grand máitre. Cet ouvrage & la Religieuse du même auteur furent presentés au Gouvernement français par le Prince Henry de Prusse qui en étoit depositaire
            
            Je suis avec une profonde estime Monsieur, Votre très devoué Serviteur.
            N. G. Dufief
           
            EDITORS’ TRANSLATION
            Sir,
              6 Apr. 1802
            Mr. Duane has taken it upon himself to turn over to you all the works you requested of me. With respect to those that you wish to order from France, I have especially ordered them from my bookseller, my planned voyage not being possible to take place due to a series of circumstances, the details of which could not interest you.
            Jacques the Fatalist is attributed to Diderot by all those who have become familiar with his original manner, although it does not quite measure up to what one should expect from so great a master. This work and La Religieuse (The Nun) by the same author were presented to the French government by Prince Henry of Prussia, who was their authorized guardian.
            I am with deep esteem, Sir, your very devoted servant,
            N. G. Dufief
          